        Case 3:20-cv-05949-VC Document 9 Filed 09/08/20 Page 1 of 4



 1 SCOTT+SCOTT ATTORNEYS AT LAW LLP
   JOHN T. JASNOCH (CA 281605)
 2 600 W. Broadway, Suite 3300
   San Diego, CA 92101
 3 Telephone: 619/233-4565
   619/233-0508 (fax)
 4 jjasnoch@scott-scott.com

 5 Attorneys for Plaintiff Ani Hovhannisyan

 6 [Additional counsel on signature page.]

 7

 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10 KIRK HIMMELBERG, Individually and on
   Behalf of All Others Similarly Situated,          Case No. 3:20-cv-05949-VC
11
                              Plaintiff,
12                                                   ADMINISTRATIVE MOTION TO
           v.                                        CONSIDER WHETHER CASES
13                                                   SHOULD BE RELATED PURSUANT
   VAXART, INC., CEZAR ANDREI FLOROIU,               TO CIVIL L.R. 3-12(b) AND 7-11
14 WOUTER W. LATOUR, M.D., STEVEN J.
   BOYD, KEITH MAHER, M.D., and
15 ARMISTICE CAPITAL LLC,

16                            Defendants.

17
   ANI HOVHANNISYAN, Individually and on             Case No. 3:20-cv-06175-PJH
18 Behalf of All Others Similarly Situated,

19                            Plaintiff,
20          v.
21 VAXART, INC., ARMISTICE CAPITAL, LLC,
   CEZAR ANDREI FLOROIU, WOUTER W.
22 LATOUR, M.D., STEVEN J. BOYD, and
   KEITH MAHER, M.D.,
23
                       Defendants.
24

25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL L.R. 3-
                                12(b) AND 7-11 – CASE NO. 3:20-CV-05949-VC
        Case 3:20-cv-05949-VC Document 9 Filed 09/08/20 Page 2 of 4



 1          Pursuant to Civil Local Rules 3-12(b) and 7-11 of the United States District Court for the

 2 Northern District of California, Plaintiff Ani Hovhannisyan (“Plaintiff”) hereby moves the Court

 3 to consider whether this matter and Himmelberg v. Vaxart, Inc., No. 3:20-cv-05949-VC, are related

 4 actions. In order of filing date, the matters submitted for determination under Civil Local Rule 3-

 5 12(b) are as follows (hereinafter, “Securities Actions”):

 6
           Case Name                            Case Number                 Date Filed
 7
           Himmelberg v. Vaxart, Inc.           3:20-cv-05949               August 24, 2020
 8
           Hovhannisyan v. Vaxart, Inc.         3:20-cv-06175               September 1, 2020
 9

10          Civil Local Rule 3-12(a) provides that an action is related to another when: “(1) [t]he actions

11 concern substantially the same parties, property, transaction or event; and (2) [i]t appears likely

12 that there will be an unduly burdensome duplication of labor and expense or conflicting results if

13 the cases are conducted before different Judges.” These criteria are met here. The Securities

14 Actions each bring class action claims on behalf of investors in Vaxart, Inc. (“Vaxart” or the

15 “Company”) under §§10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”)

16 (15 U.S.C. §§78j(b) and 78t(a)) and Securities and Exchange Commission (“SEC”) Rule 10b-5 (17

17 C.F.R. §240.10b-5) promulgated thereunder, on behalf of the same proposed class, against the same

18 defendants (the Company, Armistice Capital, LLC, Cezar Andrei Floroiu, Wouter W. Latour,

19 M.D., Steven J. Boyd, and Keith Maher, M.D. (collectively, “Defendants”)). Each complaint

20 contains substantially similar allegations. Given that substantially similar parties, claims, and

21 events are involved in each of the Securities Actions, there will be an unduly burdensome

22 duplication of labor and expense, and potentially inconsistent results, if the Securities Actions were

23 to be conducted before different judges. Accordingly, relating the Securities Actions will serve the

24 interests of judicial economy and avoid the potential for conflicting results, consistent with Civil

25 Local Rule 3-12(a). In furtherance of this motion, and in compliance with Civil Local Rule 7-11,

26 Plaintiff obtained a stipulation from counsel in the Himmelberg action agreeing that this action

27 should be deemed related to Himmelberg, the first-filed action. See Stipulation and [Proposed]

28
                                                      1
                 ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                     PURSUANT TO CIVIL L.R. 3-12(b) AND 7-11 – CASE NO. 3:20-CV-05949-VC
        Case 3:20-cv-05949-VC Document 9 Filed 09/08/20 Page 3 of 4



 1 Order Relating Cases filed herewith. For all the foregoing reasons, Plaintiff respectfully requests

 2 that this Court enter an order relating the Securities Actions.

 3 DATED: September 8, 2020
                                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
 4
                                              /s/ John T. Jasnoch
 5                                          JOHN T. JASNOCH (CA 281605)
                                            600 W. Broadway, Suite 3300
 6                                          San Diego, CA 92101
                                            Telephone: 619/233-4565
 7                                          619/233-0508 (fax)
                                            jjasnoch@scott-scott.com
 8
                                            THOMAS L. LAUGHLIN, IV (pro hac vice forthcoming)
 9                                          RHIANA L. SWARTZ (pro hac vice forthcoming)
                                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
10                                          The Helmsley Building
                                            230 Park Avenue, 17th Floor
11                                          New York, NY 10169
                                            Telephone: 212/233-6444
12                                          212/233-6334 (fax)
                                            tlaughlin@scott-scott.com
13                                          rswartz@scott-scott.com
14                                          Attorneys for Plaintiff Ani Hovhannisyan and
                                            the Proposed Class
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                 ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                     PURSUANT TO CIVIL L.R. 3-12(b) AND 7-11 – CASE NO. 3:20-CV-05949-VC
        Case 3:20-cv-05949-VC Document 9 Filed 09/08/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2         I hereby certify that on September 8, 2020, I authorized the electronic filing of the

 3 foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4 such filing to the e-mail addresses denoted on the Electronic Mail Notice List.

 5         Executed on September 8, 2020, at San Diego, California.

 6
                                                         /s/ John T. Jasnoch
 7                                                      JOHN T. JASNOCH (CA 281605)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
                 ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                     PURSUANT TO CIVIL L.R. 3-12(b) AND 7-11 – CASE NO. 3:20-CV-05949-VC
